At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island, The 12 th day of April A. D. 1746
The Court being opened
Present the Hon11 Wm Strnegthfield Esqr Dep. Judge
The Petition of John Dennis, with the Citation being read in Court, The Argument was opened by Mr Robinson Advocate for the Collector, and a Reply made by Mr James Honeyman, the Kings Advocate who appeared for the Petitioner.
Accordingly the Court was Adjourned untill further Notice.
At A Court of Vice Admiralty held at Newport This 14th day of April, 1746
His Honr the Dep: Judge Pronounced the following Decree.
Whereas Cap* John Dennis by his Petition sets forth in behalf of himself his Owners and Company that A Part of the Cargo taken on board the Ship Count of Touloose condemned in this Court as prize consisting of Sugars are detained by the Collr of his Majesties Customs on Account of Certain duties and as it is the Practice of the Neighbouring Government that the *343Captors give sufficient security to pay the sa Duty, on all such sugars so imported that is consumed in the sa Government, I therefore, order that the sa John Dennis Enact with two good and Sufficient Sureties to pay the sa Duty of five Shillings Sterling pr Hundred on all the Sugars condemn’d as prizes in my decree mentioned in the sa Petition which shall be sold and Consumed in this Colony or so much thereof as shall not be consumed to be exported within nine months which being Accomplish’d I do order and Adjudge that the same be deliverd to the Petitioner in order to be divided pursuant to my former Decree the Petitioner paying Cost
Newport April 14th 1746 Wm Strenghtfield D- Judge